Title: To Thomas Jefferson from Tench Coxe, 20 March 1795
From: Coxe, Tench
To: Jefferson, Thomas



Dear Sir
Philadelphia March 20th. 1795

I take the opportunity by Mr. Madison to transmit to you a copy of a collection of papers which one of our printers has lately published and of which I request you will do me the honor to accept. They may assist to shew foreigners, our young people, and those, who have been out of the way of seeing for themselves, some of the considerable facts, which have affected the political and private affairs of this country, since the year 1786.
You may add to the public Documents, that the 4th. year of exports, ending on the 30th. September 1794, have run up (by the returns now actually received) to a little more than thirty three millions of Dollars. If this be partly owing to the depreciation of money, it is felt much in the prices of produce, and of land, and will therefore, tend to relieve the indebted parts of the United States if they shall be prudent.

I am very anxious to hear the Event of the final [Collection] of the combined forces in the Province of Guelders or Utrecht about the beginning of this Year. I wish the french may have been prepared for such an Event, and I hope the people of the United Netherlands will be active in making good that revolution to which they are impelled by every solid consideration.
The unfortunate Poles have been thrown back in the course of freedom, in part, I fear, from the fatal error of attempting a Revolution, by any other means than the aggregate powers of the people.
I do not find that Great Britain has been very lavish in solid tokens of friendship, from any thing I can learn of the treaty, nor has she been precipitate in her Manner of bringing them forward. Whether she has bestowed liberal favors, or only a part of Justice has been obtained, there appears to me dispositions to procrastinate, to temporize, and if possible to pass from her the unpleasant cup. I have not however any regular information. The form of obtaining reimbursement, the West India Tonnage, and time of giving up the posts are so uniformly spoken of, that I consider the public as probably possessed of the greater part of the truth on those points. It is asserted too, that the treaty extends to 12 years, for the European, and four for the West India Dominions of Great Britain.
I am apprehensive that the french, perceiving how all [impor]tant to the British our trade now is, and sensible of the convenience which the British exports to the United States would afford them, will follow the example of England in carrying in our Vessels to and from British ports. Such a stroke would produce great disorder in England, Ireland and Scotland now that the french, flemish, Spanish, Germans and Dutch commerce are lost to them, or much deranged. It would also produce most serious consequences here. I hope it will not occur. I have the honor to be, with great respect, dear Sir, Your most obedient and humble Servant,

Tench Coxe

